—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 11, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s Sandoval ruling was a provident exercise of discretion (see, People v Sandoval, 34 NY2d 371; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The court’s ruling allowing the prosecutor to ask the defendant, if he testified, about the underlying facts of his prior *725conviction of criminal possession of a weapon and to make a limited inquiry into other convictions did not deprive the defendant of a fair trial (see, People v McClainin, 178 AD2d 495).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.